Citation Nr: 9905357	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  94-47 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
bilateral pes planus with hallux valgus, currently rated as 
50 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter came before the Board of Veterans' Appeals 
(Board) from a June 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina which increased the evaluation assigned for 
the veteran's service-connected bilateral pes planus with 
hallux valgus to 50 percent.  A notice of disagreement with 
respect to this assigned evaluation was received in September 
1993.  A statement of the case was issued in September 1993.  
A substantive appeal was received from the veteran in October 
1993. 

This matter also came before the Board from a June 1995 RO 
decision which denied the veteran's claim for a total rating 
for compensation purposes based on individual 
unemployability.  A notice of disagreement was received in 
June 1995, and a statement of the case was issued in 
September 1995.  A substantive appeal, in the form of a 
"Statement of Accredited Representation in Appealed Case" (VA 
Form 646) dated in December 1995, was received from the 
veteran's representative.  The veteran testified at a hearing 
at the RO in August 1995.

The Board notes that the veteran requested a hearing before a 
member of the Board in Washington, D.C. in a "Statement in 
Support of Claim" (VA Form 21-4138) received in September 
1995.  However, in a letter received in November 1995 the 
veteran withdrew that hearing request.



FINDINGS OF FACT

1.  The veteran's service-connected bilateral pes planus with 
hallux valgus is pronounced, manifested by loss of the normal 
longitudinal arch when standing, tenderness of the soles of 
the feet, painful plantar calluses, and laterally deviating 
large metatarsophalangeal joints and great toes from 30 to 45 
degrees; this disability is only partially relieved by 
orthotics.  

2.  The evidence of record does not demonstrate that the 
veteran's service-connected foot disabilities alone preclude 
all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The veteran's service connected foot disabilities warrant 
a 50 percent rating but no higher.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5276, 
5280 (1998). 

2.  A total compensation rating based upon individual 
unemployability is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initially, the Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that his 
claims are well grounded.  38 U.S.C.A. § 5107(a) (West 1991) 
and Murphy v Derwinski, 1 Vet.App. 78 (1990).  With respect 
to these claims, all relevant evidence has been fully 
developed and, therefore, the VA's duty to assist the veteran 
has been satisfied. Id.  


I.  Entitlement to an increased rating for service-connected 
bilateral pes planus with hallux valgus, currently rated as 
50 percent disabling.

A review of the record reflects that service connection was 
established for pes planus, left foot, by the RO in Roanoke, 
Virginia, in a June 1970 decision, based on a review of the 
veteran's service medical records which showed that beginning 
in September 1968 he was treated on several occasions for pes 
planus with hallux valgus deformity and chronic foot strain.  
This decision was also based on the report of a 
contemporaneous VA examination which showed that the veteran 
had second degree pes planus with a supple, relaxed left foot 
with no edema, spasm, or loss of tarsal or ankle joint 
motion.  Based on these findings, a noncompensable evaluation 
was assigned for this disability.  

In a November 1982 rating decision (from the RO in Winston-
Salem, North Carolina), this disability was re-characterized 
as bilateral pes planus with hallux valgus (essentially, 
service connection was established for right foot pes planus 
and apparently for bilateral hallux valgus).  A compensable 
evaluation of 10 percent was assigned for this service-
connected disability, based on the report of a 
contemporaneous VA examination which noted that the veteran 
had typical flat feet with flat arches, tenderness about the 
first metatarsal phalangeal joints bilaterally with mild 
erythema, and on an X-ray which showed marked hallux valgus 
deformity.  

In a February 1985 rating decision, an evaluation of 30 
percent was assigned for this disability, based on a letter 
from the veteran's podiatrist and the report of a 
contemporaneous VA examination which noted that the veteran 
wore custom molded shoes which relieved some pain, that he 
had moderate hallux valgus of both feet, and that the second 
through fifth toes on both feet were mildly hammer toes with 
mild corns on the dorsum of both feet, among other things.

The current, relevant evidence of record includes VA 
examination reports and outpatient treatment records, and 
private medical records, as well as the veteran's testimony 
presented during an August 1995 RO hearing.  The report of an 
April 1993 VA examination indicates that veteran was seen 
complaining of soreness from the great toe to the heel on the 
medial aspect of both feet.  The examiner noted that the 
veteran's feet appeared distorted, with a large 
metatarsophalangeal joint and great toes that deviated 
laterally approximately 45 degrees.  All toenails appeared to 
have a fungus infection, and the soles of the feet were 
erythematous and appeared to be involved in a 
dermatophytosis.  Calluses about the soles of the feet were 
noted to be quite tender, and the second through fifth toes 
were observed to be involved in a claw-toe deformity.  Marked 
tenderness along the course of the first tarsal bone to the 
heel was noted, with no feeling in the heel.   

Functionally, it was noted that the veteran experienced great 
difficulty standing on his feet, that he limped on both feet, 
used a cane to walk, and walked slowly.  His main deformity 
was noted to be pes planus with hallux valgum, with laterally 
deviated great toes at the first metatarsophalangeal joints.  

The diagnoses listed on the report of this examination were 
bilateral pes planus; bilateral hallux valgum with marked 
tenderness; bilateral plantar fasciitis along the first 
tarsal bone; calluses about the third metatarsophalangeal 
joint bilaterally and about the left fifth proximal 
interphalangeal joint dorsally; dermatophytosis of the soles 
of the feet; fungus infection of all toenails; claw toes 
deformity from the second through fifth toes bilaterally; and 
a healed fracture of the proximal phalanx of the left fifth 
toe (the latter two diagnosis were added upon review of foot 
X-rays taken the day after the examination).  

VA outpatient treatment records reveal that the veteran was 
seen with bilateral foot pain in April 1994 and was found to 
have bunions about the feet.  According to another VA record, 
X-rays of the feet taken in December 1994 revealed persistent 
flexion deformity involving the proximal interphalangeal 
joints bilaterally, hallux valgus deformity, and minimal 
focal degenerative changes; no acute fractures or 
dislocations were seen.  In January 1995, the veteran had 
both of his great toenails excised as they had become 
ingrown.  

In a March 1995 letter, Gregory G. Young, DPM, indicates that 
he examined the veteran's feet and found large tyloma 
plantarally (bilaterally) consistent with abnormal weight 
bearing across the metatarsal heads, limited range of motion 
at the level of the metatarsophalangeal joints bilaterally; 
he noted that X-rays demonstrated significant osteoarthritis 
and joint space narrowing a the metatarsophalangeal joint.  
In an August 1995 letter, Dr. Young indicated that on re-
examination the veteran presented with multiple forefoot 
deformities, plantar calluses and nonpilting edema in both 
ankles.  He noted in both letters that surgery would not be 
an ultimate solution to the veteran's foot disabilities, 
given the large number present.  

During a hearing at the RO in August 1995, the veteran 
testified that his feet become painful when he walks or 
stands, that he can only remain standing for 25 minutes 
before having to elevate his feet, that his feet swell 
intermittently, and that prescribed orthotics provide no 
relief.  The veteran also pointed out that pain and swelling 
were his biggest problems with respect to his feet, and that 
he was unable to climb stairs.

In a March 1996 letter, Richard R. Recko, DPM, indicated that 
he examined the veteran in January of that year, at which 
time the veteran complained of bilateral foot pain and 
difficulty walking and standing.  Physical examination 
revealed mycotic toenails, a bilateral hallux abductovalgus 
deformity, as well as hammertoe deformity, two through five, 
bilaterally.  There were resulting plantar callosities, 
bilaterally, under the second toe.  Dr. Recko recommended 
surgery or custom molded insoles or shoes to help alleviate 
the veteran's foot difficulty.  

Based on his examination and review of a radiology report, it 
was Dr. Recko's opinion that standing and walking was 
difficult for the veteran as plantar pressure of the 
hammertoes as well as the hallux abductovalgus cause concern 
upon weight bearing.  He noted that this condition would not 
improve but deteriorate over time. 

Additional VA outpatient treatment records reflect that the 
veteran was treated for long toenails and plantar calluses 
(he had them clipped) in December 1995, and in March and July 
1996.  In July 1996, the veteran had his left toenail removed 
again because it had ingrown.  In June 1997, the veteran had 
his toenails trimmed bilaterally, and calluses sanded.  
Bilateral bunions were noted to be painful at the time.  

In an August 1996 letter, John D. Lanthier, DPM, noted that 
the veteran presented at that time with bilateral ankle and 
forefoot pain, right foot pain greater than the left, 
described by him as stabbing, shooting, burning pain made 
worse by prolonged standing.  Physical examination revealed 
moderate edema of the right foot and leg, hallux 
abductovalgus with hammertoe deformity of the second through 
fifth toes, and bilateral flexible pes planus with no pain on 
range of motion of the joints in the rearfoot, forefoot, or 
midfoot.  Excruciating pain to light touch to the second and 
third intermetatarsal spaces on the right over right foot 
porokeratosis was found.  There was no palpable click 
elicited in the second and third intermetatarsal spaces, 
however.  

The metatarsophalangeal joint capsules were evaluated by Dr. 
Lanthier and there was no pain with stress dorsiflexion and 
plantar flexion of the second and third metatarsophalangeal 
joints; there was discomfort to palpation of the sinus tarsi 
of the right foot and pain with stressed inversion of the 
subtalar joint at end range of motion in the sinus tarsi 
area.  Dr. Lanthier's impression was that the veteran 
suffered from sinus tarsi of the right foot secondary to an 
abnormal gait due to pain in the forefoot and bilateral pes 
planus, Morton's neuroma of the second and third interspace 
of the right foot, and from painful porokeratosis, sub second 
metatarsal head, bilaterally.  

A VA examination was accomplished in November 1997, the 
report of which notes the veteran's history of pes planus and 
that he complained of recurrent bilateral metatarsalgia and 
painful bunions in both feet.  Physical examination revealed 
bilateral pes planus with loss of normal longitudinal arches 
when standing, associated with mild valgus.  The veteran was 
found to have satisfactory range of motion in the subtalar 
and mid-tarsal regions of both feet, as well as a 30 degree 
hallux valgus deformity of the right and left great toes with 
bunion formation over the medial aspect of the 
metatarsophalangeal joint of the great toes.  Further, there 
was tenderness to palpation over the metatarsophalangeal 
joints of both great toes as well as over the enlarged 
bunions.  The veteran was also noted to have limited range of 
great toe motion bilaterally, with dorsiflexion to 40 
degrees, plantar flexion to 30 degrees.  Hammertoe 
deformities of the minor toes bilaterally were seen.  

The examiner further noted that X-rays taken in conjunction 
with the examination revealed bilateral pes planus and 
osteoarthritic changes of the metatarsophalangeal joint of 
each great toe.  The veteran was diagnosed with bilateral pes 
planus with hallux valgus deformities of both great toes with 
bunion formation, and probable hallux rigidus of the great 
toes.  The examiner commented that the veteran was ambulatory 
with a cane without evidence of a limp. 

Essentially, it is maintained that the evaluation currently 
assigned for the veteran's service-connected bilateral pes 
planus with hallux valgus is not adequate, given the current 
symptomatology of this disability.  In this regard, it is 
pointed out that disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1998).

The Board has reviewed the veteran's claim in light of the 
history of this disability since its onset; however, where, 
as in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

The veteran's bilateral pes planus with hallux valgus is 
currently rated as 50 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (1998), which contemplates 
pronounced bilateral pes planus manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, and is the highest available evaluation 
under this code.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5280 (1998), a 10 
percent evaluation is warranted for unilateral hallux valgus 
where the metatarsal head has been resected, or if this 
condition is severe, equivalent to amputation of the great 
toe.  In this case,  the Board is of the opinion that the 
evidence does not demonstrate that the veteran's hallux 
valgus of either foot is severe, so as to be the equivalent 
to amputation of the great toe.  As such, a separate 10 
percent rating is not warranted for hallux valgus involving 
each foot, in addition to a separate 50 percent evaluation 
for the veteran's service-connected bilateral pes planus.

The Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(1998), as has the RO, and finds that the foot 
disability does not present an unusual or exceptional 
disability picture and that there is no reason to send the 
case to the Director, Compensation and Pension Service.

II.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.

The veteran and his representative have also contended that 
the veteran is entitled to a total rating for compensation 
purposes based on individual unemployability due to service 
connected disability.  Total disability ratings for 
compensation purposes may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) 
(1998).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b) (1998).

As discussed in detail above, service connection has been 
established for bilateral pes planus and bilateral hallux 
valgus, with pes planus currently evaluated as 50 percent 
disabling.  Therefore, it is clear that the veteran does not 
meet the schedular requirements necessary for the assignment 
of a total rating under 38 C.F.R. § 4.16(a) (1998).

Thus, the issue is whether the veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  
38 C.F.R. § 4.16(b) (1998); Moore v. Derwinski, 1 Vet.App. 
356 (1991).  The record must reflect that circumstances, 
apart from non-service-connected conditions, place him in a 
different position than other veterans having a 50 percent 
compensation rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  
The ultimate question is whether the veteran, in light of his 
service-connected disorders, is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet.App. 361 
(1993).

Regarding his employment history, the Board notes that of 
record are letters from past employers listed by the veteran 
in his December 1993 application.  A copy of a June 1991 
letter from the North Carolina State Ports Authority 
indicates that the veteran worked for that outfit as a 
laborer and truck driver from November 1977 to February 1988, 
and returned on a temporary basis from November 1989 to 
January 1991 as an inventory control clerk, where his duties 
included driving a forklift, restocking the supply office, 
picking up materials, and delivering items to various 
departments.  There are no reasons given with respect to why 
the veteran left this employment. 

A March 1998 letter from the Army Corps of Engineers 
(Wilmington District) indicates that the veteran was employed 
there from October 1991 to February 1992, and that his duties 
included general maintenance, maintaining shop facilities, 
picking up parts from supply houses, and other heavy labor 
duties.  There is no indication as to why the veteran left 
this employment.  

An employment information form (VA Form 21-4192) was received 
from GTS General Transport Systems in April 1994 and reflects 
that the veteran was employed there from August 1992 to 
February 1993, and was terminated due to unsatisfactory work.  

During a hearing at the RO in August 1995, the veteran 
testified that due to his foot disability, he was unable to 
drive a truck or operate a fork lift, and that as such, he 
could no longer maintain employment in such capacities.  As 
noted above, he also testified that his feet hurt when he 
walks or stands, that he can only remain standing for 25 
minutes before having to elevate his feet, that his feet 
swell intermittently, and that prescribed orthotics provide 
no relief.  The veteran also pointed out that pain and 
swelling were his biggest problems with respect to his feet, 
and that he was unable to climb stairs.  

Further, he noted that he has not attempted to obtain any 
kind of employment since 1993, as the Social Security 
Administration (SSA) had determined that he was totally 
disabled at that time; he noted that his foot disability 
factored into this determination.  He noted that he was 51 
years of age, had an eighth grade education, and had not 
learned any skills other than manual labor.  

The Board notes that, according to records received from SSA, 
the veteran was awarded Social Security disability benefits 
in March 1994 (from May 1993) due to a severe vertebrogenic 
disorder, degenerative changes in the knees, and feet 
deformities.  

The Board notes that of record are medical reports showing 
that in May 1993, the veteran injured his back while getting 
out of a chair at the department of motor vehicles.  He was 
subsequently treated at Cape Fear Memorial Hospital and 
diagnosed with an acute back strain; according to the 
veteran, he had aggravated a prior back condition.  

In June 1993 the veteran was seen with moderate degenerative 
spondylosis of L4-5 and L5-S1 with neural foraminal 
encroachment demonstrated from degenerative facet and disc 
disease; a week prior to that diagnosis the veteran was 
treated for severe low back pain at Southeastern Orthopedic 
Clinic at which time the examiner noted that he was 
essentially unemployable.  In September and October 1993, the 
veteran was seen at Southeastern Orthopedic and diagnosed 
with degenerative osteoarthritis of the knees with 
symptomatic plica shelf, chondromalacia patella, left knee, 
as well as chronic low back pain secondary to degenerative 
disc disease.  

VA records reflect that the veteran was seen on an outpatient 
basis for treatment of low back pain in March and September 
1995, and in January 1997. 

With respect to the medical evidence of record pertaining to 
the veteran's foot disabilities, it is noted that Dr. Young, 
who, as noted above, examined the veteran in March and August 
1995, was of the impression that the veteran would always 
have difficulty trying to stand on his feet and work due to 
his multiple forefoot deformities.  Dr. Recko, who examined 
the veteran in January 1996, noted that the veteran's foot 
condition would not improve but deteriorate over time, and 
recommended that the veteran maintain an occupation that 
would allow him to remain in a non-weight bearing position as 
much as possible.  If the veteran were to become employed in 
a vocation that required standing and walking, Dr. Recko 
recommended the use of molded shoes or accomadative insoles.

Dr. Lanthier, who examined the veteran in August 1996, noting 
that he was not aware of any upper extremity limitations the 
veteran may be suffering from, was of the opinion that the 
veteran could maintain employment in a limited to non-weight 
bearing capacity.   Finally, in an April 1998 addendum to the 
November 1997 VA examination report, an upon his review of 
the claims folder, the examiner noted that he felt that the 
veteran would be employable in some capacity.

There is no question that the veteran's service-connected 
foot disabilities alone are symptomatic and productive of 
some industrial impairment.  However, the evidence noted 
above indicates that the veteran's difficulty in industrial 
functioning is not solely related to his service-connected 
foot disabilities, but also due to his back and knee 
disabilities.  The Board points out that service connection 
has not been established for disabilities other than the foot 
disabilities; in fact, a claim for service-connection for a 
back and a bilateral knee disabilities had previously been 
denied by the RO in a June 1995, unappealed decision.  As 
such, the effect that the veteran's back and knee 
disabilities (and any other disabilities) have on his 
employability is not for consideration in this case.  
38 C.F.R. § 4.16 (1998).

As noted above, doctors who have recently examined the 
veteran have essentially been of the opinion that he was 
employable, recommending that such employment be of the non-
weight bearing variety.  The weight of the evidence shows 
that the veteran's service-connected disabilities alone do 
not prevent him from performing the physical and mental acts 
required for all types of gainful employment. The Board 
recognizes that the veteran has been found to be disabled by 
the SSA.  While such a decision with regard to 
unemployability is "pertinent" to a determination of 
veteran's ability to engage in substantially gainful 
employment for purposes of VA adjudication, it is not 
controlling. Martin v. Brown, 4 Vet.App. 136, 140 (1993).  In 
any event, it appears from a review of the claims folder that 
the veteran's receipt of Social Security benefits is due to 
all of his disabilities, most notably his back disability, 
noted above, and not just his service-connected foot 
disabilities. 

While the service-connected foot disabilities present some 
industrial impairment, as reflected by the 50 percent 
compensation rating, there are no circumstances to place the 
appellant's case in a different position than similarly rated 
veterans.  Van Hoose.  Accordingly, a total compensation 
rating based on individual unemployability is not warranted.

Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
1991).  




ORDER

The appeal is denied.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

